DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure filed on 3/01/2017 is objected to because of the following informalities:
On page 2, line 9, “costly to us” should read “costly to use”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 5, and 11, recite the limitation of the anatomical markers being coupled to the headpiece. It is unclear if the term “coupled to” means the headpiece is physically contacting the anatomical markers or if the headpiece is situated over the anatomical markers. For substantive examination, as long as the headpiece spatially aligns with the anatomical markers, the headpiece is coupled to the anatomical markers in its broadest reasonable interpretation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-12, 15-18, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alleman et al. (US 8,603,014, hereinafter Alleman).
Regarding Claims 1-8, 10-12, 15-18, and 19-20, Alleman discloses an adjustably tightenable circumcranial headset assembly configured with registration surfaces for engaging at least three external craniological landmarks of a skull so as to position the headset assembly on the skull with respect to an intracranial target (Col. 6, lines 50-55). The landmarks for positioning a headset may be selected from the nasion, tragion, occipital prominence, and bregma (Col. 17, lines 12-16). Mounting assemblies on the headset are configured with surfaces for engaging the landmarks of the head (Col. 8, lines 62-64). Mounting registration brackets are configured to contact the nasion, tragion, and occipital prominence (Claim 22). Examiner notes that these correspond to the nasion marker, tragus marker, and inion marker, respectively, and that the inion-tragion marker pair are perpendicular [Fig. 5A, tragion 132, occipital prominence on the posterioinferior part of the skull (not labeled)] and the nasion-inion marker pair is arranged 180 degrees with respect to each other [Fig. 5A, nasion 130, occipital prominence on the posterioinferior part of the skull (not labeled)]. The bregma anatomical marker is labeled on Fig. 5A [reference character 134], and is located at the midline between the tragion-tragion markers and the nasion-occipital prominence markers. Examiner notes that this is a suitable equivalent location to the CZ marker in its broadest reasonable interpretation. The headset in Figure 3B has two transducer arrays [105a, 105b] and when placed on a head, are on both sides of the head. Examiner notes that in the case where the landmark used is the tragion, the first tragus marker is on one side of the head and the second tragus marker is on the other side of the head. The stereotactic positioning of the headset is done with respect to tissue in the brain (Col. 13, lines 44-49). Examiner notes that the brain tissue is neural tissue. Alleman further discloses a plurality of ultrasound transducer arrays mounted on the headset (Col. 6, lines 50-59). The transducer assemblies are attached to a receptacle on the headframe and are configured to be detachable and disposable. (Fig. 7A, 7B, and Col. 18, lines 57-66). Examiner notes that there are two transducer receptacles in Figure 7A. Alleman discloses tightening the headband member circumcranially (Col. 7, lines 29-36) and offsetting the headframe member by a height h1 by an inclination angle (Col. 17, lines 26-39). Examiner notes that the headpiece is adjustable in a plurality of different directions, and these correspond to adjusting the headpiece in a horizontal direction and vertical direction, respectively. Alleman discloses a tightening mechanism or knob [Fig. 3B, tightening mechanism 119] for adjusting the posterior headband member (Col. 16, lines 40-44). Examiner notes that this feature corresponds to the tightening wheel and that the headband on the user is locked after adjusting the tightening knob.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Alleman et al. (US 8,603,014, hereinafter Alleman) in view of Mignolet et al. (US 8,805,548, hereinafter Mignolet) and further in view of Nagatani (US 9,020,576).
Regarding Claims 9 and 13, Alleman discloses the apparatus according to claims 8 and 12. Alleman further discloses the first energy source is a transducer array with piezoelectric crystals (Col. 16, lines 12-17). Examiner notes this is a mechanical energy source.
Alleman does not disclose the second energy source is an electrical energy source.
However, Mignolet discloses a neurostimulation headband with electrodes (Col. 3, lines 1-20). Examiner notes that this is an electrical energy source. Additionally, it is known in the medical field to combine different energy sources to stimulate neural tissue. Nagatani discloses a headpiece that incorporates both sound waves and electromagnetic waves (Col. 6, lines 8-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alleman by applying the teaching of Mignolet and Nagatani to Alleman, i.e. use the electrodes in Mignolet in conjunction with the transducer array in Alleman, in order to generate an electromotive force in biomedical tissue, as suggested by Nagatani in Column 13, lines 60-64.
Regarding Claim 14, Alleman/Mignolet/Nagatani disclose the apparatus according to claim 13, as set forth above. Alleman discloses wherein a plurality of ultrasound transducer arrays mounted on the headset (Col. 6, lines 50-59). The transducer assemblies are attached to a receptacle on the headframe and are configured to be detachable and disposable. (Fig. 7A, 7B, and Col. 18, lines 57-66).
Alleman/Mignolet/Nagatani, thus far, does not disclose the second receptacle is non-adjustably coupled to the headpiece. 
However, Mignolet discloses the electrode is directly attached to the headband (Col. 2, line 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alleman/Mignolet/Nagatani by applying the teaching of Mignolet to Alleman/Mignolet/Nagatani, i.e. use an electrode that is directly attached to the headband, in order for a user to correctly position the electrodes on a patient’s head with respect to a landmark, as suggested by Mignolet in Column 4, lines 26-38.

Conclusion
This is a continuation of applicant's earlier Application No. 15/507994.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/           Primary Examiner, Art Unit 3793